Exhibit 24(b)(8)(m)(3): Distribution Services Agreement between Directed Services, LLC and T. Rowe Price Investment Services, Inc. DISTRIBUTION SERVICES AGREEMENT This Agreement (“Agreement”) between Directed Services, LLC ("Company Distributor") and T. Rowe Price Investment Services, Inc., (the "Distributor"), is intended to supplement the Participation Agreement dated May 1, 2015 by and between Voya Life and Annuity Company (the “Company”), certain portfolios of funds referred to as “Funds”, and T. Rowe Price Investment Services, Inc. (“Participation Agreement”). All terms herein, unless otherwise defined, shall have the same meaning as used in the Participation Agreement. Whereas, certain portfolios of the T. Rowe Price
